Back to Form 8-K Exhibit 10.3 Healthease of Florida, Inc. Medicaid HMO Reform Contract AHCA CONTRACT NO. FAR001 AMENDMENT NO. 7 THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASEOF FLORIDA, INC., hereinafter referred to as the "Vendor", is hereby amended as follows: 1. Attachment II, Medicaid Reform Health Plan Model Contract, Section I.A., Definitions, is hereby amended as follows: The definition for Baker Act is hereby amended to read as follows: Baker Act- The Florida Mental Health Act, pursuant to Sections 394.451 through 394.4789, F.S The definition for Children/Adolescents is hereby amended to read as follows: Children/Adolescents
